Citation Nr: 0823572	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine. 

2.  Entitlement to an effective date prior to December 11, 
2002, for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a heart disability, 
to include hypertension with tricuspid valve incompetence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1972 to September 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and June 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Winston-Salem, North Carolina, and 
Roanoke, Virginia.  The Roanoke RO currently has 
jurisdiction.

The veteran's appeal was previously before the Board in 
September 2006, at which time the Board denied entitlement to 
service connection for herbicide exposure and remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.



FINDINGS OF FACTS

1.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine is manifested by pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief; limitation of flexion to 20 degrees and loss of 
sensation in the lower extremities; there is no unfavorable 
ankylosis, and the veteran has not required bedrest 
prescribed by a physician.

2.  The veteran submitted a claim for entitlement to TDIU on 
August 29, 2001.

3.  The veteran met the schedular criteria for a grant of 
TDIU on August 29, 2001, and was initially shown to be 
unemployable due to service-connected disabilities at that 
time.

4.  A current heart condition is unrelated to a disease or 
injury in service.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but not higher, 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5237-5243 (2007).

2.  The criteria for an effective date of August 29, 2001, 
for the award of TDIU are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

3.  A heart disability, to include hypertension with 
tricuspid valve incompetence was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1116, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nichoslon.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119 .Goodwin v. Peake, 
No. 05-0876 (Fed. Cir. May 19, 2008)   

The veteran has alleged no prejudice any prejudice from 
defective VCAA notice with respect to the effective date 
appeal.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2006, subsequent to the 
initial adjudication of the claims, the agency of original 
jurisdiction (AOJ) notified the veteran of the evidence 
needed to substantiate his claims for service connection and 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, although 
the AOJ did not specifically request that the appellant 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  With 
regard to the back issue, the existence of a current 
disability and a connection between the disability and 
service have also been substantiated.  The September 2006 
letter also provided notice with regard to these elements.  
That letter also provided notice as to the rating and 
effective date elements of the claims.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA letters told the veteran that to substantiate the 
claim he needed to show that the disabilities had worsened.  
The September 2006 letter told him that he could substantiate 
the claim with evidence of the impact of the disability on 
employment.  He was not advised that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  Id., 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The veteran has demonstrated actual knowledge by making 
contentions involving the impact of the disability on his 
daily life.  In his substantive appeal he reported that the 
back caused an inability to function and severe problems. 

The back disability is ratable on the basis of diagnostic 
codes requiring specific range of motion measurements.  The 
veteran did not receive VCAA notice with regard to this 
element.  A June 2004 supplemental statement of the case 
included a discussion of the rating criteria utilized in the 
present case.  While such post adjudication notice cannot 
serve as VCAA notice, Pelegrini II; it should have served to 
advise a reasonable person that if an increased rating was 
provided a percentage evaluation would be provided under a 
diagnostic code.  The veteran had a reasonable opportunity to 
participate in the adjudication of his claim, inasmuch as it 
remained pending for years after the rating decision, SOC, 
and SSOC.  The veteran was accordingly made aware of the 
requirements for increased evaluations pursuant to Vazquez-
Flores.

The September 2006 letter also provided examples of the types 
of evidence that he could submit or ask VA to obtain.  This 
letter thereby provided notice on the fourth element of 
Vazquez-Flores notice.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the September 2007 SSOC.  Therefore, any timing deficiency 
has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran has been provided proper VA examinations with 
respect to his claim for an increased rating and an earlier 
effective date.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Lumbar Spine

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 Fed. Cir. 
1147 (Fed. Cir. 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for lumbar spine disc syndrome with 
degenerative changes was granted in a January 1981 rating 
decision.  A 40 percent evaluation was assigned, effective 
September 13, 1980.  The veteran's current claim for an 
increased rating was received in August 2001; at that time, 
he was in receipt of a 20 percent evaluation for degenerative 
disc disease and degenerative joint disease.  In the August 
2002 rating decision on appeal, an increased rating of 40 
percent was assigned, effective November 13, 2001.  In a 
November 2002 rating decision, the RO found that the 
effective date of November 13, 2001, for the veteran's 40 
percent rating was clear and unmistakable error, and assigned 
a new effective date of August 29, 2001. 

In support of his claim, the veteran submitted statements 
from friends and family dated September 2002 and October 2002 
describing symptoms of his low back condition.  They stated 
that the veteran was in constant pain from his low back 
condition, had difficulty working and performing his 
activities of daily living, and needed a cane and 
occasionally a wheelchair to move around. 

The veteran was provided a VA contract examination in April 
2002 to determine the severity of his low back disability.  
He complained of constant pain, weakness, fatigue, lack of 
endurance, and stiffness.  He also described experiencing 
flare-ups that occurred with sitting and standing too long, 
climbing stairs, and hyperactivity.  Flare-ups affected his 
ability to perform daily activities.  

The veteran reported that he had last worked in September 
2001 as mini-storage manager.  He had held this job for over 
eight years.  On physical examination, the veteran had normal 
posture and a slow and slightly wide-based gait.  Mild 
tenderness was observed in the lumbosacral area.  Straight 
leg raising was positive on the right starting at 10 degrees 
and on the left starting at 15 degrees.  

There was pain at the extremes of flexion, extension, and 
right later flexion.  Range of motion was additionally 
limited by pain.  Flexion was to 45 degrees, extension was to 
20 degrees, right lateral flexion was to 25 degrees, left 
lateral flexion was to 40 degrees, and bilateral rotation was 
to 35 degrees.  Lower extremity strength and sensory 
examination were within normal limits.  The veteran was able 
to squat and rise and tandem-walk.  X-rays showed very severe 
degenerative disc disease with marked narrowing and 
discogenic sclerosis and osteophyte formation including 
posteriorly directed spurs.  

The diagnosis was status post lumbar spine disc laminectomy 
with residuals of degenerative changes and limited range of 
motion secondary to pain.  The examiner also noted that the 
veteran's usual occupation was affected by his condition.  
His ability to sit or stand in the same position for any 
period of time was markedly affected, his ability to walk 
significant distances was significantly affected, and his 
ability to lift, bend, twist, push, pull, and climb were also 
limited.  

Records of private treatment from October 2002 show that the 
veteran complained of severe chronic low back pain along with 
numbness and tingling in his legs.  Physical examination of 
the back showed mild tenderness in the paraspinous muscle 
area with positive straight leg raising on both sides.  He 
also had normal strength, reflexes, and sensation of the 
lower extremities.  The diagnosis was back pain and disk 
disease with lumbar radiculopathy.  

In October 2003, the veteran was afforded a second VA 
examination of his back. He complained of daily low back pain 
with radiation to the right lower extremity approximately two 
times a day and radiation to the left lower extremity one or 
two times a week.  He also complained of stiffness and 
weakness of his back.  He reported that his pain was 
aggravated by going up or down steps, prolonged sitting and 
standing, and lying flat on his back.  The veteran reported 
being able to perform his own activities of daily living and 
that he last worked in 2001 as a manager of a storage 
facility.  

On physical examination, he complained of tenderness and he 
was found to have a decrease of the of the lumbar curvature.  
Flexion was to 90 degrees with pain beginning at 20 degrees.  
Extension was to 30 degrees with the onset of pain at 22 
degrees.  Right lateral flexion and left lateral bending were 
to 30 degrees with pain at 20 degrees.  Rotation was to 30 
degrees bilaterally with complaints of pain.  Nerve 
conduction studies of the right lower extremity were normal.  
The diagnoses were marked degenerative disc disease with 
extensive sclerosis and spinal canal stenosis.  The examiner 
found that the veteran was essentially unemployable as the 
result of his back disability and would only be capable of 
mild sedentary work that would itself be limited due to his 
limited ability to stand, sit, or walk.  

In response to his claim for benefits from the Social 
Security Administration, the veteran was provided an 
examination in October 2003.  He was noted to ambulate with a 
cane and a slight limp.  Examination of the back showed a 
well-healed lumbar scar and a decrease in lumbar curvature.  
The veteran complained of tenderness to palpation of the 
spinous processes.  Flexion was to 58 degrees with pain at 20 
degrees.  Extension was to 30 degrees with pain at 22 
degrees.  Range of motion was limited by pain and lack of 
endurance.  Strength and reflexes of the right leg were 
decreased.  The diagnosis was marked degenerative disc 
disease with extensive sclerosis and spinal canal stenosis.

The veteran's most recent VA examination was conducted in 
February 2006.  He reported that he experienced progressively 
worse low back pain without any days of bedrest within the 
past twelve months.  He also stated that he experienced 
radiation of pain into his right thigh and knee.  He used a 
cane to aid with ambulation.  Upon physical examination, the 
right leg was noted to be .5 inches smaller than the left in 
circumference and the veteran's gait was antalgic.  There was 
no indication of unfavorable ankylosis, but the examiner did 
note part of the thoracolumbar spine was ankylosed at the 
neutral position.  

There was severe pain with motion in the lumbar 
sacrospinalis, as well as mild tenderness, weakness, and 
guarding that caused the veteran's abnormal gait.  Range of 
motion of the lumbar spine was measured with flexion from 0 
to 40 degrees with pain beginning at 20 degrees and extension 
from 0 to 5 degrees with pain beginning at 0 degrees.  Left 
and right lateral flexion was from 0 to 20 degrees with pain 
beginning at 20 degrees.  Left lateral rotation was from 0 to 
20 degrees with pain beginning at 0 degrees, and right 
lateral rotation was from 0 to 30 degrees with pain beginning 
at 5 degrees.  

The examiner noted that there was an additional loss of 10 
degrees of flexion upon repetitive motion due to pain, 
fatigue, weakness, or lack of endurance.  Neurological 
examination showed impaired sensory measurements to pinprick 
of the right and left lower extremities.  The diagnosis was 
severe lumbosacral spine disc disease.  The examiner noted 
that the veteran was unemployed and concluded that his low 
back condition had moderate to severe effects on the 
veteran's activities of daily living.  

Analysis

The veteran is currently receiving the maximum rating 
possible under former Diagnostic Codes 5292 and 5295 for 
lumbosacral strain and limitation of motion of the lumbar 
spine.  

While a rating of 50 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of the lumbar spine, the medical evidence demonstrates that 
the veteran retains some useful motion of the low back and 
does not have unfavorable ankylosis of the thoracolumbar 
spine.  The February 2006 examiner did note that part of the 
veteran's spine was ankylosed in the neutral position, but he 
also specifically found that the veteran did not have 
unfavorable ankylosis of the spine.  

With respect to functional impairment, the veteran's most 
severe limitation of motion was noted at the February 2006 VA 
examination when range of motion measurements, with pain, 
showed that flexion was to 20 degrees, extension was to 0 
degrees, left and right lateral flexion were to 20 degrees 
bilaterally, left lateral rotation was to 0 degrees, and 
right lateral rotation was to 5 degrees.  

The examiner estimated that the veteran would lose an 
additional 10 degrees of flexion upon repetitive motion due 
to pain, fatigue, weakness, or lack of endurance.  While the 
veteran's disability clearly manifests severe limitation of 
motion, he does retain some useful motion of his spine, and 
as noted above, was found by the February 2006 VA examiner to 
have no unfavorable ankylosis of the spine.  In addition, the 
record contains no other findings pertaining to ankylosis.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5289 (2003) or Diagnostic Codes 5235-5242 
(2007) based on limitation of motion and ankylosis. 

The veteran has not alleged, and the record does not show, 
that he has experienced incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In fact, at his February 2006 VA examination, the veteran 
denied requiring bedrest prescribed by a physician.  An 
increased rating is therefore not warranted on this basis 
under Diagnostic Code 5293 (2003) or 5243 (2007) for 
intervertebral disc syndrome.

While there is no indication of demonstrable muscle spasm or 
absent ankle jerk, the veteran has been found to have very 
severe or marked degenerative disc disease by all the 
examiners based on X-rays of his lumbar spine, and 
examination findings; he has consistently complained of 
constant pain from his low back.  In addition, the February 
2006 VA examiner found that the veteran had impairment to 
pinprick sensation on both his right and left lower 
extremities indicating findings appropriate to the site of a 
diseased disc.  Accordingly, an increased rating of 60 
percent is warranted under the oldest version of Diagnostic 
Code 5293 (2002) throughout the claims period for pronounced 
intervertebral disc disease with sciatic neuropathy.

With respect to neurological impairment, the Board finds that 
separate ratings for impairment of the lower extremities are 
not warranted under the former criteria for rating 
intervertebral disc syndrome, as sciatic neuropathy is 
specifically contemplated by Diagnostic Code 5293 (2002) for 
an evaluation of 60 percent.  Therefore, neurological 
impairment of the lower extremities is not separate and 
distinct from the functional impairment contemplated by 
Diagnostic Code 5293 (2002) and a separate ratings for this 
component of the disability is not allowed under the former 
rating criteria.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 
at 259, 262.  

The Board has considered whether the veteran is entitled to a 
rating in excess of 60 percent under the current criteria for 
rating the spine, which allows for the assignment of separate 
ratings for associated objective neurological abnormalities.  

As noted above, the veteran's low back disability does not 
most nearly approximate the criteria associated with an 
increased rating of 50 percent under the current criteria, 
therefore the current rating of 40 percent based on 
orthopedic impairment of the spine would remain in effect.  
While the veteran has complained of pain and numbness in his 
legs resulting from his low back condition, the only 
objective evidence of neurological impairment of the lower 
extremities is from the February 2006 VA examination, when 
the examiner noted decreased pinprick sensation in both the 
right and left legs.  When impairment is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2007).  

Combining a 40 percent evaluation for the orthopedic aspect 
of the disability with separate 10 percent ratings for mild 
incomplete paralysis of the right and left sciatic nerves 
under Diagnostic Code 8520 (2007), would result in a combined 
disability rating of 50 percent under 38 C.F.R. § 4.25, Table 
I (2007).  Given the normal nerve conduction studies and 
minimal nature of the sensory findings, a rating based on 
moderate incomplete paralysis is not warranted.  Thus, rating 
the veteran's disability under the current criteria for 
rating the spine does not result in a higher disability 
rating, even when separate evaluations are assigned for 
associated neurological impairment.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 60 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

The veteran has been awarded a TDIU that contemplates the 
impact of his disability on work.  The disability has 
required no recent hospitalization.  The manifestations of 
the veteran's disability, limitation of motion, pain, and 
neurologic impairment are contemplated by the rating 
schedule.  Accordingly, the manifestations of his disability 
are contemplated by the rating schedule.  Referral for an 
extraschedular evaluation is not warranted.


Effective Date TDIU

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:
Except as otherwise provided, the 
effective date of an evaluation and award  
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2) Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2007).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim. If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

The veteran's claim for entitlement to TDIU was received on 
August 29, 2001.  The claim was denied in an August 2002 
rating decision as the veteran did not meet the scheduler 
criteria for a grant of TDIU under 38 C.F.R. § 4.16(a).  At 
that time, his only service-connected disability, lumbar 
degenerative disc disease and degenerative joint disease, was 
rated as 40 percent disabling.  

In a June 2004 rating decision, entitlement to service 
connection for dysthymia was granted with an initial rating 
of 50 percent, effective December 11, 2002.  Entitlement to 
TDIU was also granted in the June 2004 rating decision, as 
the veteran then had one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  The assigned effective date 
for the grant of TDIU was December 11, 2002, the date the 
veteran met the schedular criteria under 38 C.F.R. § 4.16(a). 

As discussed above, the Board has determined that the 
veteran's service-connected low back condition should be 
rated as 60 percent disabling throughout the entire claims 
period, that is, from August 29, 2001, the date the claim for 
an increased rating was received.  Therefore, the veteran now 
has a single disability rated as 60 percent disabling from 
August 29, 2001.  The Board finds that the veteran was unable 
to secure or follow substantially gainful occupation as a 
result of a service- connected disability on August 29, 2001, 
the date his claim for TDIU was received, and an earlier 
effective date is granted from that date.  

The Board notes that an effective date prior to August 29, 
2001, for the grant of TDIU is not warranted.  As noted 
above, if the evidence establishes that the veteran was 
unemployable one year prior to receipt of his claim, the 
proper effective date of the grant of TDIU is the date it was 
"factually ascertainable"  that the veteran was unemployable 
due to service-connected disabilities.  However, the evidence 
of record, including the statements of the veteran and his 
wife and a statement from one of the veteran's former 
employers, establishes that he worked as a manager for mini-
storage companies from 1992 until August 2001.  There is also 
no medical evidence of record during the period one year 
prior to August 29, 2001 showing that the veteran was 
unemployable due to service-connected lumbar degenerative 
disc disease and degenerative joint disease.  Therefore, the 
earliest possible effective date for the grant of TDIU is 
August 29, 2001, the date the veteran's claim was received. 

The veteran has argued that he was unemployable due to his 
service-connected low back disability from May 1996, the date 
a VAMC X-ray showed marked degenerative disc disease.    He 
has argued that while he may have been employed, he was only 
able to maintain his jobs because he worked with his wife.  
The evidence establishes, however, that the veteran was 
working 32.5 hours a week as a resident manager for Extra 
Attic Ocoee from July 1992 to April 1998.  In any event, if 
the veteran were found to be unemployable more than one year 
prior to the date of claim, the grant of TDIU would still be 
effective the date of claim.  38 U.S.C.A. § 5110(b)(2); 
Harpe, 10 Vet. App. 125 (1997); 38 C.F.R. §3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).  There is no evidence of a TDIU 
claim prior to August 29, 2001.  Therefore, an earlier 
effective date for the grant of TDIU prior to August 29, 2001 
is not possible. 

Service Connection for Heart Disability

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the provisions of 38 C.F.R. § 3.307(a)(6) (2007), the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

The diseases listed at 38 C.F.R. § 3.309(e) (2007) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The law and regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) 
(2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma; and type 2, diabetes mellitus.

For purposes of these presumptions, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

Though a claimed condition is not among those subject to 
presumptive service connection based on herbicide exposure, 
service connection is still possible on the basis of direct 
service connection or other presumptions provided under law.  
See Stefl v. Nicholson, 21 Vet App 120 (2007).

If a chronic disease, such as hypertension, is manifested to 
a compensable degree within one year of service, service 
connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309.  If hypertension is identified in service and 
at any time thereafter service connection will be conceded.  
38 C.F.R. § 3.303(b)

Service treatment records show that the veteran was found to 
have a heart murmur in 1973.  Following a cardiology 
consultation it was concluded that the veteran had a probable 
atrial defect and a click-murmur consistent with congenital 
mitral insufficiency.  These records contain no findings 
referable to hypertension.

The veteran has submitted various documents establishing that 
Agent Orange and other chemicals were stored on Johnston 
Island as part of the Johnston Atoll Chemical Agent Disposal 
System (JACADS).  While service personnel records are not of 
record, the veteran's November 1973 examination report 
diagnosing a heart condition shows that the examination was 
conducted on Johnston Island and that the veteran served as 
part of the chemical company.  

Various cardiovascular and heart conditions have been noted 
in the record since 1994.  On one occasion it was reported 
that the veteran had hypertension of uncertain etiology, 

On VA treatment in February 2002, the veteran was noted to 
have moderate tricuspid regurgitation, moderate pulmonary 
hypertension, a dilated right atrium, thickened right 
ventricle and large tricuspid valve leaflets.

In February 2006, the veteran was afforded a VA examination.  
His history and test results were noted.  The diagnosis was 
atrial septal defect with click murmur syndrome.  The 
examiner concluded that valvular heart disease or 
hypertension was not caused or aggravated by military 
service.  While a heart murmur was noted in service during 
preparations for back surgery, this was thought to be a 
congenital problem and he was not treated during service for 
heart problems or hypertension.

Analysis

The veteran has contended that his current heart conditions 
are the result of herbicide exposure in service.  He has 
provided evidence showing his potential exposure to 
herbicides during service, but none of the heart conditions 
are subject to presumptive service connection on the basis of 
such exposure.  As a lay person, the veteran lacks the 
medical expertise to say that the current conditions are 
related to herbicide exposure.  Barr; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  There is no other competent 
evidence linking the current heart conditions to herbicide 
exposure.  Hence, the weight of the evidence is against 
finding that the current heart conditions are the result of 
herbicide exposure in service.

Atrial defect and a click-murmur consistent with congenital 
mitral insufficiency were identified in service, the 
provisions of 38 C.F.R. § 3.303(c) (2007), however, exclude 
congenital defects from consideration for service connection.  

The VA General Counsel, in a precedent opinion binding on the 
Board under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2007), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  Monroe v. Brown, 4 Vet. 
App. 513 (1993); VA Gen. Couns. Prec. 82-90 (July 18, 1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

Because medical professionals determined that the conditions 
identified in service were congenital defects, and there is 
no other competent opinion on this question; service 
connection is precluded for those conditions. 

A number of acquired heart conditions have been identified 
since 1994, but again there is no competent medical opinion 
linking those conditions to a disease or injury in service.  
The only competent opinion on this question was provided by 
the VA examiner in February 2006.  That opinion is against 
such a relationship.

One of the conditions identified since 1994 is hypertension.  
The veteran has contended that this disease was present in 
service.  The service medical records do not show elevated 
blood pressure readings, nor are such readings reported at 
any time prior to 1994.  As a lay person the veteran lacks 
the medical expertise to diagnose hypertension in service or 
in the year following service.  Barr.  The evidence is thus 
against a finding that hypertension was present in service.  
Since that hypertension was not identified until many years 
after service, service connection is not available on the 
basis of the presumptions afforded chronic diseases. 

The weight of the evidence is against the claim for service 
connection.  Reasonable doubt does not arise and the claim 
must be denied. 38 U.S.C.A. § 5107(b).











							(CONTINUED ON NEXT PAGE)
ORDER

A 60 percent disability rating for degenerative disc disease 
and degenerative joint disease of the lumbar spine is 
granted. 

Entitlement to an effective date of August 29, 2001, for TDIU 
is granted.

Entitlement to service connection for a heart disability, to 
include hypetension with tricuspid valve incompetence is 
denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


